department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject qualified_redevelopment_bond this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend year year city authority state date bonds building lender dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree issues whether tax-exempt_bond proceeds deposited in a fund established at the requirement of a third party lender are spent thereby precluding the issuer from using such proceeds to satisfy the requirement that percent of the net_proceeds be expended for qualified redevelopment activities whether the term redevelopment activities as used in section of the tax_reform_act_of_1986 differs from the term redevelopment_purposes as used in sec_144 conclusion proceeds deposited in the fund were not spent within the meaning of the allocation and accounting rules for tax-exempt_bonds because the proceeds remain invested and were not used for a governmental purpose of the issue however the current information suggests that the percent spending requirement has not been met the term redevelopment activities as used in section of the tax_reform_act_of_1986 does not differ from the term redevelopment_purposes as used in sec_144 facts in year city created the authority as an urban renewal authority under state statute authority is a corporate body authorized to exercise governmental powers in planning and implementing redevelopment projects in year authority engaged in an urban renewal project for the stated purpose of renovating an area in downtown city and stimulating the growth and development of city’s business district on date authority issued its bonds in the amount of dollar_figurea to finance redevelopment of the building located in a designated_blighted_area of city approximately dollar_figureb of proceeds from the bonds were deposited in a reserve fund for the issue as part of the redevelopment plan for the building authority borrowed dollar_figurec from lender lender is an unrelated quasi-governmental state_agency as a condition of the loan authority and lender entered into an agreement which required that proceeds in the amount of dollar_figured be placed in an operating reserve fund the agreement between authority and lender states that such fund is to be under the control of lender with lender’s approval authority may withdraw money from the fund to reimburse itself for reasonable expenses incident to the operation of the development in addition lender may direct that all or any portion of the balance in the operating reserve fund be applied as a prepayment of the loan or other development related purpose however provided authority is not in default under the loan lender shall allow the organization to maintain sufficient funds in the operating reserve fund to operate the development in a proper fashion the proceeds in the operating reserve fund purportedly have not been withdrawn and the account is earning interest authority has represented it will request that lender release approximately dollar_figuree of the proceeds for use in the redevelopment of the building the release and expenditure of an additional dollar_figuree would purportedly result in percent of the net_proceeds of the bonds being spent on the redevelopment of the building authority filed a form_8038 for the bonds identifying the bonds as tax increment revenue bonds that were issued pursuant to transitional rule section j of the tax_reform_act_of_1986 law and analysis deposit in operating reserve fund the bonds purportedly were issued pursuant to section j of the tax_reform_act_of_1986 the ‘86 act that section provides that a bond issued as part of an issue percent or more of the net_proceeds of which are to be used to finance redevelopment activities as part of a project within a specific designated area shall be treated as a qualified_redevelopment_bond for purposes of part iv of subchapter_b of chapter of the 1986_code if- i with respect to such project the city council adopted on date an ordinance directing the urban renewal authority to study blight and produce an urban plan ii the blight survey was accepted and approved by the urban renewal authority on date and iii the city planning board approved the urban renewal plan on date the aggregate face_amount of bonds to which this transitional rule applies shall not exceed dollar_figure section of the '86 act states that the term net_proceeds has the meaning given such term by sec_150 pursuant to that section the term net_proceeds means with respect to any issue the proceeds of such issue reduced by amounts in a reasonably required reserve or replacement fund sec_150 the primary question here is whether the deposit in the operating reserve fund coupled with other issuance costs causes the bonds to fail to meet the percent requirement of section j of the ‘86 act such a result would be premised on a determination that the entire amount deposited in the operating reserve_account was spent and cannot be allocated to qualified redevelopment activities the question of whether bond proceeds are considered spent is best addressed by the allocation and accounting rules because the bonds were issued after date they are subject_to the allocation and accounting rules set forth in sec_1_148-4 of the regulations under sec_1_148-4 an issuer may use any reasonable consistently applied accounting_method to account for gross_proceeds of an issue gross_proceeds of an issue may be allocated to expenditures pursuant to any reasonable consistently applied accounting_method sec_1_148-4 further an allocation of gross_proceeds of an issue to an expenditure must involve a reasonably current outlay of cash and must carry out a governmental purpose of the issue thus an investment in a nonpurpose_investment is not an expenditure sec_1_148-4 the basic objective of this and similar rules under the current regulations is to subject bond proceeds to the arbitrage rules until the proceeds have been spent for a valid purpose of the issuance there does not appear to be a dispute as to whether proceeds of the bonds remain invested in the operating reserve fund furthermore the proceeds have not been spent for a governmental purpose therefore under the applicable allocation and accounting rules the proceeds are unspent and remain subject_to arbitrage restrictions we recognize there is a concern that the proceeds in the operating reserve fund while treated as unspent for allocation and accounting purposes are beyond authority’s reach and cannot be spent on qualified redevelopment activities under that scenario authority would be unable to meet the spending requirement of section j based on the information submitted approximately dollar_figuree must be released and expended on qualified redevelopment activities to meet the percent requirement of the transitional rule sec_1_148-6 contains the current allocation and accounting rules while the loan agreement provides that the fund is under the control of lender there are provisions under which authority may use proceeds in the fund for example the terms of the agreement state that lender shall allow the authority to maintain funds to operate the development in a proper fashion from the information provided however the circumstances under which authority may use proceeds in the operating reserve fund are unclear redevelopment activities redevelopment_purposes as discussed above section j of the ‘86 act provides that a bond issued as part of an issue percent or more of the net_proceeds of which are to be used to finance redevelopment activities as part of a project within a specific designated area shall be treated as a qualified_redevelopment_bond sec_144 however provides that the term qualified_redevelopment_bond means any bond issued as part of an issue percent or more of the net_proceeds of which are to be used for or more redevelopment_purposes in any designated_blighted_area you have requested advice as to whether the use of the term redevelopment activities in section j differs from the term redevelopment_purposes as used in sec_144 section does not provide a definition of the term redevelopment activities for purposes of sec_144 the term redevelopment_purposes means with respect to any designated blighted area- i the acquisition by a governmental_unit having the power to exercise eminent_domain of real_property located in such area ii the clearing and preparation for redevelopment of land in such area which was acquired by such governmental_unit iii the rehabilitation of real_property located in such area which was acquired by such governmental_unit and iv the relocation of occupants of such real_property the term redevelopment_purposes does not include the construction other than the rehabilitation of any property or the enlargement of an existing_building sec_144 we do not see a distinction between the use of the term redevelopment activities as used in section of the ‘86 act and the use of the term redevelopment_purposes as used in sec_144 in fact the legislative_history of the ‘86 act which added sec_144 as well as the transitional rule in issue uses the terms interchangeably h_r rep no pincite sen_rep no accordingly reliance on section j does not permit authority to use bond proceeds for a broader category of activities than those enumerated in sec_144 or discussed in the legislative_history of the ‘86 act case development hazards and other considerations as concluded above the amounts deposited in the operating reserve fund have not been spent for purposes of the allocation and accounting rules if additional facts establish that the proceeds in the operating reserve fund are beyond authority’s reach the authority may be unable to meet the applicable spending requirements the bonds as a result would be taxable although authority may negotiate for the release of sufficient funds to satisfy section j the fact that proceeds remain unspent nearly seven years after the bonds were issued invites inquiry as to whether other requirements for tax- exempt bonds have been met for example sec_149 provides that sec_103 shall not apply to any hedge_bond unless with respect to the issue of which such bond is a part the issuer reasonably expects that percent of the spendable proceeds will be spent for a governmental purpose within years of the bond’s issuance date sec_149 provides the specific times by which certain percentages of the proceeds must be spent sec_149 generally defines a hedge_bond as any bond issued as part of an issue unless i the issuer reasonably expects that percent of the spendable proceeds of the issue will be used to carry out the governmental purposes of the issue within the 3-year period beginning on the date the bonds are issued and ii not more than percent of the proceeds of the issue are invested in nonpurpose_investments as defined in sec_148 having a substantially guaranteed yield for years or more in addition to the hedge_bond considerations discussed above please be aware of potential overissuance questions where bond proceeds remain unspent long after issuance under former sec_1 j bonds may be taxable arbitrage_bonds if there is a deliberate overissuance of bonds this includes the sale of more obligations than necessary to accomplish the governmental purpose of the issuance current regulations provide additional guidance for identifying an overissuance for example sec_1 a states that factors evidencing an overissuance include the issuance of an issue the proceeds of which are reasonably expected to exceed by more than a minor portion as defined in sec_148 the amount necessary to accomplish the governmental purposes of the issue or an issue the proceeds of which are in fact substantially in excess of the amount of sale proceeds allocated to expenditures_for the governmental purposes of the issue we mention the overissuance rules merely as a potential issue however the current facts would not support a determination that authority engaged in a deliberate overissuance such determinations are factually sensitive and generally involve substantial litigation hazards sec_148 limits the size of a reasonably required reserve or replacement fund to percent of proceeds of the issue this section does not require that a reserve fund secure the bond issue the proceeds of which fund the reserve fund rather the use of bond proceeds for any reserve or replacement fund in excess of that permitted will cause the bonds to be arbitrage_bonds sec_148 neither the code nor the regulations provide a definition of a reserve fund there is also no definition of the term in the legislative_history of this provision however the common meaning of a reserve fund includes a fund held by a trustee to provide security to bondholders in the event of an unexpected expense or unforeseen occurrence causing an interruption in the flow of revenues used to pay sec_1_148-9 of the regulations states that sec_1 j applies for purposes of sec_148 generally principal or interest on the bonds in general a reserve fund must be reasonably expected to be available to pay debt service on bonds this reasonable expectation is generally met if covenants in bond documents require a fund to be maintained as security for bonds as stated authority established a reserve fund for the issue in the amount of dollar_figureb if the amount deposited in the operating reserve fund was established as a reserve or replacement fund the aggregate of the two funds would exceed the size limitations of sec_148 please call if you have any further questions by carol p nachman special counsel financial institutions products branch cc martha sullivan cc wr peter r hochman cc wr sf lc
